NOTICE OF ALLOWANCE

This Office action is a reply to the amendment filed on 12/14/2021. Currently, claims 1-17 are pending. No claims have been withdrawn, cancelled or added.

Drawings
The drawings were received on 12/14/2021. These drawings are acceptable for examination.

Claims 1-17 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: applicant’s arguments filed on 12/14/2021, in light of the claim amendments filed on the same date are persuasive.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see pages marked 16-20, filed 12/14/2021, in light of the claim amendments filed on the same date, with respect to 35 USC 112a and 112d have 
Applicant’s arguments, see pages marked 20-22, filed 12/14/2021, in light of the claim amendments filed on the same date, with respect to 35 USC 102a1 as being anticipated by GB 2503465 have been fully considered and are persuasive. The rejection of claims 1-4, 7-8, 11 and 13 have been withdrawn.
Applicant’s arguments, see page marked 22, filed 12/14/2021, in light of the claim amendments filed on the same date, with respect to 35 USC 103 as being obvious over GB 2503465 in view of Wilson (US 5502937) have been fully considered and are persuasive. The rejection of claims 5, 12 and 17 have been withdrawn.
Applicant’s arguments, see page marked 22, filed 12/14/2021, in light of the claim amendments filed on the same date, with respect to 35 USC 103 as being obvious over GB 2503465 in view of Shriver (US 7424793) have been fully considered and are persuasive. The rejection of claims 6, 9 and 16 have been withdrawn.
Applicant’s arguments, see page marked 22, filed 12/14/2021, in light of the claim amendments filed on the same date, with respect to 35 USC 103 as being obvious over GB 2503465 in view of Stahl, Jr. (US 20090126297) have been fully considered and are persuasive. The rejection of claim 10 have been withdrawn.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES M. FERENCE
Primary Examiner
Art Unit 3635



/JAMES M FERENCE/Primary Examiner, Art Unit 3635